r
              OFFICE            OFTHEATTORNEYGENERAL                OFTEXAS
                                             AUSTIN

, c. MANN
R .m-                                                        Fsbruar;r ,%4, lQS9


       MP.wllliemw. AllOR
       ccmntydttmn#y
       LaTasa G@mEt*
       Eallettarille, Toxas
       Dear   EP.         Allent




                                                                P or FebPaa~
       19, 1959, in whioh Joa                                  oaas touhet&ir
       02 not       fti    is                                    to serve aad
       aeoept pay to                                                     3-Y.
                                                              invol~613
                                                                      aoonstrue-
                                                            r ma0 ai0a pm-

                                                       6, proridee in part as


                                              orricers 0r this State
                                             or pay a warrant upon the
                                              any psrson, rOr salary
                                         as agent,0rriOer or appoln-
                                         t the SBID~tirasany other Or-
                                          0r honor, trrtst 0~ pram,
                                        6 or the United Statee, exoept
                                   ibed In thle Constitution."
                            smtion 40, Article 16, provides in part as
        r0110rs:
                   =M ph~oa shall hold or exercfae, at
              the 8-e tinle,mere than one civil Ortie or
              80I01=6e,             tmtspt that   0r   jtstioe or   paaoe,
Mr. William Vi.Allen, February 24, 1939, Page 2


     county ocmmissiomr, notary publio.andpost-
     master, ofiioer oi the National Guard, the Na-
     tional Guard Reservs, and the Otficers Reeervs
     Corps of the United States, and enlisted men
     of tho National Guard, the National Guard Re-
     8ervs, and tha organized Rassrvea or the united
     State@, uulesa otherwise spsoially provldad
     heniu."
          It is wall settled that a deputy sherifr is
an 0rri00r 0r the state. Stats v. Brooks, 42 Tex. 62;
Town08 f. Earrie, 13 Tax. SOT; Miller v. Alsxandsr, 13
Tsx. 497.;Murray v. State, 67 s. w. (2) 274.
          In our opinion a'graud jury bailiff is also
an offloor or the State, hi8 appointmentbeing provided
ror by statute, his tenure 0r 0rri00 being limited as
to tims, and an oath 0r Orrio bein required rr08i him:
Art1010 367, 369a, 367b and 363, CoiI
                                    e or Criminal PrOsa-
durs, Vsmon*e Annotatrd Orimiual Statute8 or Texas:
Cuilla v. Stats, 2S 5. W. (2) 541. .~
           In view or the authoritiesoltsd above, wa are
Or the opinion that a deputy sheriff is prohibited by
ths Constitutionrmn serving and aooepting paF as a
grand Jury bailiff    while   'suohdrputy sheriff   retains   his
orriO a8   deputy    shertir.
                                        yours vary truly
                                  ATTORREYGENFRAL OFTRKAS

                                                         4
                                   m @F
                                            Robert 5. Kspke
                                                 Assistant